Citation Nr: 0511840	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than January 21, 
2000, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  

This matter comes to the Board of Veterans Affairs (VA) on 
appeal from a July 2002 rating decision in which the RO 
denied entitlement to an effective date earlier than January 
21, 2000, for a grant of service connection for PTSD.  



FINDINGS OF FACT

1.  In an unappealed October 1980 rating decision, the RO 
denied the veteran's original claim of service connection for 
a nervous condition.  

2.  On January 21, 2000, the RO received a statement from the 
veteran's accredited representative indicating that he was 
seeking service connection for PTSD.  

3.  There is no indication of a formal or informal claim for 
service connection for PTSD having been received by the RO 
prior to January 21, 2000.  

4.  There is no indication of a formal or informal claim for 
service connection for any other psychiatric disorder having 
been received by the RO between October 1980 and January 
2000.  



CONCLUSION OF LAW

An effective date earlier than January 21, 2000, for the 
establishment of service connection for PTSD is not 
assignable as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

With respect to the claim for an earlier effective date for 
the grant of service connection for PTSD, the Board notes 
that the facts are not in dispute; resolution of the appeal 
is dependent on interpretation of the regulations pertaining 
to the assignment of effective dates.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, because no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


II.  Analysis

The record reflects that, in June 1980, the veteran submitted 
a formal claim of entitlement to service connection for a 
nervous condition.  

In support of his claim, the veteran submitted VA treatment 
records dated between 1976 and 1980, which showed that he had 
been receiving treatment for mental health problems.  Various 
diagnoses were noted in these records, including anxiety 
neurosis, depressive reaction and anxiety disorder.  

In August 1980, he underwent a VA examination in which he was 
found to suffer from anxiety neurosis with depressive 
features.  

In an October 1980 rating decision, the RO denied service 
connection for a nervous condition on the basis that the 
evidence did not show that it was incurred in or aggravated 
by service.  The veteran was notified of this decision in a 
November 1980 letter.  

The record reflects that no additional correspondence was 
received from the veteran regarding a claim for service 
connection for psychiatric disability until January 21, 2000.  

On that date, the veteran's accredited representative 
submitted a statement indicating that the veteran was seeking 
service connection for PTSD.  The representative attached 
several medical records and other documents in support of 
that claim.  

After undertaking evidentiary development in regard to the 
veteran's claim, which included arranging for him to undergo 
VA psychiatric examination in September 2000, the RO granted 
service connection for PTSD in a December 2000 rating 
decision.  The RO also assigned an evaluation of 30 percent, 
effective on January 21, 2000.  

The veteran subsequently perfected an appeal regarding the 
disability rating assigned, and, in a February 2002 rating 
decision, the RO granted an increased rating of 70 percent, 
effective on January 21, 2000.  The veteran then withdrew his 
appeal as to that issue.  

The veteran is now seeking an earlier effective date for the 
award of service connection for PTSD.  He essentially 
contends that there is medical evidence showing that he 
suffered from PTSD since the 1970's.  

He also asserts that, because PTSD was not recognized as a 
ratable disability by VA until 1980, he could not possibly 
have filed a claim upon his separation in 1970.  

In support of his claim, the veteran has submitted VA 
treatment records dated in 1982, which show that he was given 
a diagnosis of PTSD at that time.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  

Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  

If new and material evidence is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of a liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

38 C.F.R. § 3.157 (2004) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2004).  38 C.F.R. § 
3.157(b)(1) specifies that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  

In this case, there is no evidence of record suggesting that 
the veteran filed a formal or informal claim of service 
connection for PTSD prior to January 21, 2000, and the 
veteran has not contended that such is the case.  

Thus, there is no basis for assigning an effective date prior 
to January 21, 2000, for the grant of service connection for 
PTSD.  38 C.F.R. § 3.400.  

The Board is cognizant that a claim of service connection for 
a nervous condition was denied by the RO in the unappealed 
October 1980 rating decision.  However, if the January 2000 
statement was interpreted as an attempt reopen that 
previously denied claim, an earlier effective date is still 
not permissible under 38 C.F.R. § 3.400(q), which provides 
that the effective date of a grant of service connection 
based on the receipt of new and material evidence can be no 
earlier than the date of receipt of the claim to reopen.  

The veteran has submitted VA treatment records showing that 
he had been diagnosed in 1982 with PTSD.  However, this fact 
does not establish entitlement to an earlier effective date, 
absent evidence that he had filed a formal or informal claim 
for service connection for PTSD prior to January 21, 2000.  

The veteran has asserted that PTSD was not recognized as a 
disability by VA until 1979, and that it was therefore 
impossible for him to file a claim for service connection for 
PTSD when he was separated from service in 1970.  However, 
the fact that PTSD was not recognized as a ratable disability 
by VA in 1970 does not create entitlement to an effective 
date of the day following his discharge for the grant of 
service connection.  

The veteran appears to be raising what amounts to a theory of 
relief couched in equity.  While the Board is very 
sympathetic to the appellant's claim, the Board is without 
authority to grant an earlier effective date for the award of 
service connection on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Court has recognized that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990).  

In this instance, there is no provisions in the law or 
regulations permitting an award of benefits from the date of 
his separation in 1970 on the grounds that PTSD was not a 
ratable disability at that time.  

Furthermore, the Board notes that, even when PTSD was added 
to the list of ratable disabilities by VA, which actually 
occurred in April 1980, the veteran did not submit a formal 
or informal claim for service connection for PTSD at that 
time.  

If such a claim had been received within one year of the 
liberalizing law, benefits may have been authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  However, there is no 
indication of any formal or informal claim for service 
connection for PTSD having been received prior to January 21, 
2000.  

As noted hereinabove, the record does reflect that a claim 
for service connection for a nervous condition was received 
in June 1980.  However, this claim was denied by the RO in a 
November 1980 rating decision, and the veteran did not 
appeal.  Thus, that decision is final.  

The veteran's representative has asserted that, in February 
1981, the RO received a VA Form 10-7131 showing that he had 
been hospitalized for depression at that time, and that this 
document should have been interpreted as an informal claim to 
reopen.  However, although 38 C.F.R. § 3.157(b) provides for 
the acceptance of an examination or hospitalization reports 
as an informal claim, the document can only be accepted as a 
date of claim if a claim specifying the benefit sought was 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).  
No such claim was received within the one year following 
receipt of that document in February 1981.  Thus, the 
provisions of 38 C.F.R. § 3.157 do not allow for the 
assignment of an earlier effective date in this case.  

In summary, the Board concludes that the veteran has not 
asserted any basis under the law for assignment an effective 
date earlier than January 21, 2000 for the grant of service 
connection for PTSD.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

The claim for an effective date earlier than January 21, 
2000, for the grant of service connection for PTSD is denied 
as a matter of law.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


